The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “remaining water suction device” in Claims 1-7.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al. EP 3097836 A1 (hereafter Schaefer et al.) in view of Bird US 2007/0039123 (hereafter Bird) and Hentzschel et al. US 5,477,585 (hereafter Hentzschel et al.).

Regarding Claim 1, Schaefer et al. teaches:
1. A remaining water suction device (liquid suction device 1) having an air blowing function (conveys blowing air, Title), comprising: 
a nozzle (suction head 2); 
a suction motor (suction fan 6) that drives a suction fan to provide a suction force to suction liquid and air into the nozzle (Figure 1); 
a drain tank (dirty liquid tank 5) that stores the suctioned liquid received through the nozzle; 
a blowing motor (exhaust of suction fan 6 – see discussion below) that blows air to the nozzle (through partial air ducts 9); 
a main body (housing of liquid suction device 1 shown in Figures 1 and 2) having the nozzle, the suction motor, the drain tank, and the blowing motor mounted thereto (Figures 1 and 2); and 
a blocking plate that is moved to selectively switch a flow direction of the air blown from the blowing motor toward the nozzle or toward a flow path of the suctioned liquid within the main body (see discussion below). 

Schaefer et al. discloses a liquid suction device 1 that employs a suction fan 6 that concurrently provides a suction force and blowing air into the suction head 2 nozzle.  Therefore, Schaefer et al. does not need a second motor for blowing air.  The reference Bird discloses a vacuum cleaner (cleaning apparatus 100) that would be capable of suctioning water having an air blowing function (at outlet 105).  The Bird device employs two fans a suction motor (fan 320) that provides a suction force and a second blowing motor (fan 325) that blows air to the nozzle.  Bird additionally discloses in Paragraph [0028] the independent control of the speed of the fans provides a benefit to achieve a desired combination of airspeeds and pressures.  It would have been obvious to one with ordinary skill in the art at the effective time of filing to modify the Schaefer et al. device to include two fans as taught by Bird with the motivation to allow for the user to adjust of the blowing airspeed and pressure (a capability currently missing on the Schaefer et al. device) depending on the cleaning operation.
The combined Schaefer et al. and Bird device would have the ability to adjust the amount of blowing air that is supplied to the nozzle through an electrical speed controls 340 and 345.  The reference Hentzschel et al. discloses a vacuum cleaner that would be capable of suctioning water having an air blowing function (suction and blowing device, Title).  The Hentzschel et al. device employs a manually adjustable rotary valve 15 that controls the amount of blowing air that is supplied to the nozzle by a blocking plate that is selectively rotated to switch a flow direction of the air blown from the blowing motor (electric motor 6) toward the nozzle (as shown in Figures 3 and 4) or toward a flow path (suction conduit 2) of the suctioned air/liquid within the main body (as shown in Figure 1 where the blowing air is provided into suction conduit 2 near the air intake opening 23 or as shown in Figure 5 where the blowing air is provided in the upper part of suction conduit 2).  It would have been obvious to one with ordinary skill in the art at the effective time of filing to modify the combined Schaefer et al. and Bird device to replace the electrical speed controls 340 and 345 with a manually rotatable blocking plate such as rotary valve 15 capable of redirecting all or a portion of the blower air into other air paths with the motivation to reduce the cost and electrical complexity of a speed controller.
Therefore, Claim 1 is rejected by the obvious combination of Schaefer et al. in view of Bird and Hentzschel et al. as presented.

Regarding Claim 2, Schaefer et al. in view of Bird and Hentzschel et al. teaches:
2. The remaining water suction device according to claim 1, wherein the main body (housing of liquid suction device 1 shown in Figures 1 and 2) includes: 
a first main body (handheld body, Figure 1) having the suction motor and the blowing motor mounted therein and the drain tank (dirty liquid tank 5 – obviously detachable to empty) detachably coupled thereto (Figure 1); and 
a second main body (assembly comprising wet cleaning device 13 and suction channel 7) having an end coupled to the first main body (at connection to suction channel 7, Figure 1) and an opposite end coupled to the nozzle (at suction head 2), the second main body being configured to guide the suctioned liquid water and air from the nozzle and the blown air (provided to the wet cleaning device 13 through partial air ducts 9) toward the nozzle (Figure 1), 
wherein the blocking plate (Hentzschel et al. – rotary valve 15) is mounted to the second main body (regardless of the location where the rotary valve is mounted on the device, it would obviously be mounted to the second main body due to the connection of the main bodies through rotary joint 12 as shown in Figure 1).  

Regarding Claim 3, Schaefer et al. in view of Bird and Hentzschel et al. teaches:
3. The remaining water suction device according to claim 2, wherein the second main body includes: 
a suction chamber (suction channel 7) that receives the suctioned liquid and air from the nozzle (suction head 2); 
a liquid discharge path (path that enters dirty liquid tank 5) formed to face the drain tank (dirty liquid tank 5) mounted on the first main body (handheld body, Figure 1); 
a partition plate (channel extensions 20) having a first surface facing the suction chamber and provided to be inclined downward toward the liquid discharge path (Figure 1); 
an air discharge path (path through suction channel) formed to face the suction motor mounted in the first main body; and 
a blowing duct (air channel 8 with partial air ducts 9) formed to face the blowing motor (exhaust of suction fan 6 – see discussion below) mounted in the first main body, 
wherein the blowing duct is provided with a through hole (holes to connect partial air ducts 9 to suction head 2) facing the suction chamber and the partition plate (toward front of the device that includes suction head 2, Figure 1), and 
wherein the blocking plate (Hentzschel et al. – rotary valve 15) selectively opens one of the through hole of the blowing duct or the blowing duct connected to the nozzle, and selectively closes another one of the through hole or the blowing duct (see discussion below).

As previously presented, the blowing motor is a second fan dedicated to providing blowing air as taught by the modification of Schaefer et al. in view of Bird. 
As previously presented, the blocking plate is a rotary valve as taught by Hentzschel et al. used to selectively open and close the multiple air paths leaving the blowing motor (as shown in Figures 1 and 3-5) allowing the user to concurrently open one air path and close another air path by the rotation of a blocking plate.  It would have been obvious to one with ordinary skill at the effective date of filing that the combined Schaefer et al. in view of Bird and Hentzschel et al. device would allow the user to selectively open the air path to the partial air ducts 9 to provide blowing air to the suction head 2 as shown in Schaefer et al. Figure 1 and selectively close a second blowing duct that is configured to reduce or eliminate the flow of blowing air through the partial air ducts 9 when selected by the user.  Motivation for this obvious modification would be to allow the user to adjust the blowing airspeed and pressure depending on the cleaning operation.
 
Regarding Claim 4, Schaefer et al. in view of Bird and Hentzschel et al. teaches:
4. The remaining water suction device according to claim 3, further comprising: 
a lever exposed to an outside of the second main body, wherein the blocking plate (Hentzschel et al. – rotary valve 15) is connected to the lever and is moved by operation of the lever between a first position directing the blown air through the blowing duct and a second position directing the blown air through the through hole (see discussion below).  

Hentzschel et al. device employs a manually adjustable rotary valve 15 that controls the amount of blowing air that is supplied to the nozzle by a blocking plate that is selectively rotated to switch a flow direction of the air blown from the blowing motor (electric motor 6) toward the nozzle (as shown in Figures 3 and 4) or toward a flow path (suction conduit 2) of the suctioned air/liquid within the main body (as shown in Figure 1 where the blowing air is provided into suction conduit 2 near the air intake opening 23 or as shown in Figure 5 where the blowing air is provided in the upper part of suction conduit 2).  Hentzschel et al. does not disclose a lever exposed to an outside of the device that would allow for the user to operate it.  It would have been obvious to one with ordinary skill in the art at the effective time of filing that the disclosed rotation of the valve inside the device as disclosed by Hentzschel et al. would require an externally exposed lever as claimed with the motivation to allow a user to rotate the internal valve as disclosed. 

Regarding Claim 5, Schaefer et al. in view of Bird and Hentzschel et al. teaches:
5. The remaining water suction device according to claim 1, wherein the blocking plate (Hentzschel et al. – rotary valve 15) is formed of an elastic material (Hentzschel et al. – comprises thin elastic material, Column 4, Lines 26-27).  

Regarding Claim 6, Schaefer et al. in view of Bird and Hentzschel et al. teaches:
6. The remaining water suction device according to claim 1, wherein the blown air from the blowing motor (Schaefer et al. – suction motor 6, Bird – fan 325, Hentzschel et al. – electric motor 6), when positioned by the blocking plate (Hentzschel et al. – rotary valve 15) to have the flow direction toward the path of the suctioned liquid (Hentzschel et al. – suction conduit 2) within the main body (Hentzschel et al. – Figure 5), causes the suctioned liquid to move toward the drain tank (Schaefer et al. - dirty liquid tank 5) and away from the suction motor (as shown in Hentzschel et al. Figure 5, the rotary valve is adjustable to provide blowing air to the suction conduit 2, that being said, it would have been obvious to one with ordinary skill in the art at the effective time of filing to rotate the valve into a position that provides a portion of blowing air toward the suction conduit that causes the suctioned liquid to move away from the suction motor as shown in Figure 5 yet not change the natural collection path of the suctioned liquid into the drain tank).  

Regarding Claim 7, Schaefer et al. in view of Bird and Hentzschel et al. teaches:
7. The remaining water suction device according to claim 1, wherein the blowing motor outputs the blown air at a first air velocity when the blocking plate directs the blown air toward the nozzle (Hentzschel et al. – Figure 4), and at a second air velocity that is lower than the first velocity when the blocking plate directs the blown air toward the flow path of the suctioned liquid within the main body (Hentzschel et al. – Figure 5)(as shown in Hentzschel et al. Figure 5, the rotary valve is adjustable to provide blowing air to the suction conduit 2, that being said, it would have been obvious to one with ordinary skill in the art at the effective time of filing to rotate the valve into a position that provides a portion of blowing air toward the suction conduit that results in a second air velocity lower than the first velocity).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of vacuum cleaners with nozzle blowing capability.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.